Citation Nr: 1611367	
Decision Date: 03/21/16    Archive Date: 03/29/16

DOCKET NO.  06-37 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to service connection for an acquired psychiatric disability to include posttraumatic stress disorder (PTSD), claimed as bipolar disorder and depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel

INTRODUCTION

The Veteran served on active duty from September 1985 to December 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office and Insurance Center (RO) in Philadelphia, Pennsylvania.  

In a March 2009 decision, the Board denied the issue on appeal.  Subsequently, the Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In December 2010, the Court issued a Memorandum Decision vacating the Board's decision and remanding the claim for further development.  In August 2011, the Board remanded the claim for development consistent with the Memorandum Decision.  Thereafter, the Veteran requested a hearing before the Board, and the Board remanded the claim to afford the Veteran a hearing in October 2012.  In January 2013, the Veteran presented testimony at a video conference hearing before the undersigned.  In May 2013, the Board remanded the issue for additional development and adjudicative action.  The case has now returned to the Board for further review.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets the additional delay in remanding the issue again; however, it finds that before it can make an informed decision, additional development is warranted.

In the May 2013 remand, the Board had requested that the AOJ obtain the deck logs from the USS Merrill for the two-month date range of March to April 1987.  The AOJ fulfilled that request; however, the deck logs did not corroborate the Veteran's stressor of being shut in a hatch by himself with water coming into the ship at a fast rate.  The Board had chosen that two-month period because there was a March 12, 1987, entry in the Command History that resembled the stressor the Veteran had described.  However, at the March 2014 VA psychiatric evaluation, the Veteran reported to the examiner that the incident occurred in June or July 1987.  The Board finds that an attempt to obtain the deck logs for this period of time is appropriate.

Additionally, in the May 2013 remand instructions, the Board requested that the Veteran be provided a VA examination in connection with this claim.  It asked the examiner to "address the relationship, if any, between the Veteran's in-service event of being shut in the hatch himself with water rushing while he was attempting to stop a leak and any current acquired psychiatric disorder."  The examiner did not respond to this request.  The Board had sought this information because it wa unclear if Dr. Rife-Freese considered the Veteran's post-service medicals records, noting factors beyond his military service.  For example, in an April 2011 private statement, Dr. B.S. Jawad reported that the Veteran had been his patient since 1995 and had been treated for anxiety, depression, and bipolar disorder since August 1999.  VA treatment records indicate that the Veteran also grew up in a violent community and in a hostile environment, was physically and emotionally abused by his mother, witnessed his mother's abuse, had a step-father who was a heroin addict, had marital problems, and relapsed on drugs after his father's death.  See VA records dated in July 2005, September 2005, May 2006, and July 2008.  Also, in an August 2005 private treatment record from Dr. G.B. Luyster it was noted that the Veteran initially presented with symptoms of depression and anxiety due to an extramarital affair of seven years duration.  Thus, the Board finds that an addendum opinion is warranted to ensure that the May 2013 remand instructions are followed and also because the additional deck logs may provide corroboration of the in-service stressor.  

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Naval History and Heritage Command and request deck logs for the USS Merrill (DD 976) from June 1987 to July 1987.

2.  Obtain updated VA treatment records from July 1, 2014, to the present.

3.  Then refer the claims file to the examiner who performed the March 2014 VA psychiatric evaluation and request that she provide an addendum opinion that addresses the relationship, if any, between the Veteran's in-service event of being shut in the hatch by himself with water rushing while he was attempting to stop a leak and any current acquired psychiatric disability.  If the March 2014 examiner is unavailable, the Veteran should be scheduled for a new VA examination to evaluate his claim for service connection for an acquired psychiatric disability.  A copy of the claims folder and this REMAND must be made available to the examiner in conjunction with the examination.  The examination report must include responses to the each of the following items:

a. Based on a review of the claims folder and the examination findings, including the service treatment records, private treatment reports, VA treatment reports, the examiner should render any relevant diagnoses pertaining to the claim for an acquired psychiatric disability.  (The diagnoses entered in the March 2014 VA psychiatric evaluation were Bipolar Disorder I, Generalized Anxiety Disorder; Cocaine Dependence in sustained full remission; and Alcohol Dependence in sustained full remission.)

b. Additionally, the examiner should provide a medical opinion as to the likelihood (likely, unlikely, at least as likely as not) that each current acquired psychiatric disabilities (to include anxiety, depression, and bipolar disorder) is causally or etiologically related to his symptomatology in military service as opposed to its being more likely due to some other factor or factors.  

In particular, the examiner should address the relationship, if any, between the Veteran's in-service event of being shut in the hatch by himself with water rushing while he was attempting to stop a leak and any current acquired psychiatric disability.  

c. If the AOJ determines that there is sufficient evidence to corroborate the above stressor, then the VA examiner is asked to provide a medical opinion as to the likelihood (likely, unlikely, at least as likely as not) that his current PTSD (to include anxiety, depression, and bipolar disorder) is causally or etiologically related to the corroborated stressor.  The Board notes that the March 2014 VA examiner determined that the Veteran did not meet the criteria for a diagnosis of PTSD.  If a diagnosis of PTSD is not warranted, the examiner is asked to explain the basis or bases for this determination.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

4.  When the development requested has been completed, readjudicate the issue on appeal, considering all relevant evidence of record.  If the benefit sought is not granted, the Veteran and his representative should be furnished a SSOC and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



__________________________________________
PAUL SORISIO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

